DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Trial and Appeal Board Decision
The Patent Trial and Appeal Board (PTAB) issued a decision mailed 05/24/2022 regarding the appeal submitted by Applicant. The PTAB affirmed the 35 U.S.C. 112(b) Indefiniteness rejections of claims 11-12 issued by Examiner. The PTAB reversed the 35 U.S.C. 112(d) Improper Dependency rejections of claims 11-12 and the 35 U.S.C. 103 Prior Art rejections of claims 1-4 and 6-12 based on the indefiniteness of the claimed subject matter without reflecting on the adequacy of the prior art evidence applied in support of the rejections. The PTAB issued a New Ground 35 U.S.C. 112(b) Indefiniteness rejection of claims 1-4 and 6-12. In the interest of compact prosecution, Examiner is evaluating the currently recited claims of the application in view of Applicant’s amendments and remarks received on 07/06/2022 and in view of the PTAB decision.

Response to Amendment
This action is in response to amendments and remarks filed on 07/06/2022. Claims 1-4 and 6-10 are considered in this office action. Claims 1-4 and 9-10 have been amended. Claims 5 and 11-12 have been cancelled. Claims 1-4 and 6-10 are pending examination. The 35 U.S.C. 112(b) and 112(d) rejections of claims 11-12 are withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The term “update period” has been changed to “preset period” and this overcomes the 35 U.S.C. 112(b) indefiniteness rejection issued in the PTAB Decision
The term “holding time” is discussed in paragraphs [0056]-[0066] of Applicant’s published patent application and is not indefinite
	
Applicant's argument A.-B. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the term “update period” has been changed to “preset period” and this overcomes the 35 U.S.C. 112(b) indefiniteness rejection issued in the PTAB Decision, Examiner respectfully disagrees. While the amendment does clarify that the claimed term is referring to the “preset period” recited in the instant specification, simply relabeling the claimed term does not sufficiently address all the issues brought up by the PTAB concerning the claimed term. Firstly, Applicant has not addressed the issue regarding the seeming contradiction present in the plain language of the independent claims; specifically, “according to the plain language of the claim, a period when target pressure is updated (“an update period of the target pressure”) is the period where the target pressure is not changed (“a common target pressure value is used”)”. See Pg. 8 of Patent Board Decision mailed 05/24/2022. Secondly, even in view of the amended claim language to recite the term “preset period” and the description provided in Par. [0092] of Applicant’s published specification, the recited “preset period” appears to be defined relative to some unstated event which does not occur. In the instant case, as pointed out on Pg. 8 of Patent Board Decision mailed 05/24/2022, the “preset period” appears to be defined relative to the control system 7 calculating the target pressure values at time t1.1, time t1.2, time t2.1, and time t2.2 where the target pressure values correspond to points Q1 to Q4 in Fig. 5(a); i.e., an event which does not occur. Thirdly, the only description or definition provided in the instant specification for the claimed “preset period” appears in Par. [0077], which merely states “the preset periods TW correspond to the periods at which the target pressure value L5 of the wheel cylinder WC is updated”, and no further details concerning how the “preset period” is determined are provided. Therefore, Examiner maintains the 35 U.S.C. 112(b) rejection for indefiniteness.
Regarding Applicant’s argument B. that the term “holding time” is discussed in paragraphs [0056]-[0066] of Applicant’s published patent application and is not indefinite, Examiner respectfully disagrees. Looking to Par. [0056]-[0066] of the published specification indicated by Applicant, the “holding time” is described as being determined based on the target pressure value of the wheel cylinder WC, based on the pressure value of the pressure sensor PS and the target pressure value of the wheel cylinder WC during operation of the ABS (anti-lock braking system), as well as a recitation of the claim language. Par. [0060] of the instant published specification states that the “holding time” indicates the time where the pressure amplifying valve EV is held open/held closed and the pressure reducing valve is held closed/held open during pressure increasing control/pressure reducing control. However, nothing in the indicated paragraphs provide details regarding how specifically the “holding time” is determined or how the pressure values of the pressure sensor PS and/or the wheel cylinder WC are used to determine the “holding time”. Even looking to the rest of the published specification, the “holding time” is merely described as being obtained by multiplying the necessary time Tt by a ratio r (see Par. [0090], [0093], [0096], [0101] of the instant published application), where r is described as being a value between 0 and 1 (0<r≤1) (see Par. [0090] and [0094]) or larger than 1 (see Par. [0103]) that is determined using the necessary time Tt and the preset number of opening and closing operations of regulating value 3 (see Par. [0102]). However, no meaningful information can be found regarding the necessary time Tt for holding the opening and closing state of the regulating valve 3 and the ratio r, nor how they are obtained or determined. Further, it is unclear what is required to distinguish “one opening and closing operation” from another “opening and closing operation”; i.e., what signifies the end of one “opening and closing operation” and the beginning of a subsequent “opening and closing operation”. Therefore, Examiner maintains the 35 U.S.C. 112(b) rejection for indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the limitation “the common target pressure being updated…at an end of the preset period” is not described in the instant specification and constitutes new matter. Par. [0077]-[0078] of the published application state the control system 7 updates the target pressures calculated at preset periods TW as the target pressure values L5, and updates the target pressure value L5 at time t1, time t2, time t3, time t4, and so on, where the updated values correspond to the values of the estimated transition L4 at each respective time, but no description regarding updating the common target pressure at an end of the preset period could be found in the instant specification. Therefore, the above stated limitation constitutes new matter.
	Claims 2-4 and 6-9 are rejected based on rejected base claim 1 for the same rationale as stated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the term “preset period” is unclear and renders the claims indefinite. Firstly, the claim appears to contradict itself; specifically, according to the plain language of the claim, a period when target pressure is updated (“a preset period of the target pressure”) is the period where the target pressure is not changed (“a common target pressure value of the wheel cylinder keeps used”)”. Thus, the claim is unclear on its face. Secondly, even in view of the description provided in Par. [0092] of Applicant’s published specification, the recited “preset period” appears to be defined relative to some unstated event which does not occur. In the instant case, the “preset period” appears to be defined relative to the control system 7 calculating the target pressure values at time t1.1, time t1.2, time t2.1, and time t2.2 where the target pressure values correspond to points Q1 to Q4 in Fig. 5(a); i.e., an event which does not occur. Thirdly, the only description or definition provided in the instant specification for the claimed “preset period” appears in Par. [0077], which merely states “the preset periods TW correspond to the periods at which the target pressure value L5 of the wheel cylinder WC is updated”, and no further details concerning how the “preset period” is determined are provided. Therefore, there is a lack of clarity regarding what is actually being claimed, and the claims are rendered indefinite.
	Claims 2-4 and 6-9 are rejected based on rejected base claim 1 for the same rationale as stated above.
	In the interest of compact prosecution and for the purposes of examination, Examiner is interpreting the independent claim language “the preset period being a term in which a common target pressure value of the wheel cylinder keeps being used, the common target pressure being updated at a beginning and at an end of the preset period” to mean “the preset period corresponding to a frequency at which the target pressure value of the wheel cylinder is calculated, wherein the target pressure value calculated at each respective preset period is used as the basis for each of the opening and closing operations of the regulating valve to be performed during the respective preset period”.
Regarding claims 1 and 10, the term “holding time” is unclear and renders the claims indefinite. Looking to Par. [0056]-[0066] of the published specification as indicated by Applicant in their response received 07/06/2022, the “holding time” is described as being determined based on the target pressure value of the wheel cylinder WC, based on the pressure value of the pressure sensor PS and the target pressure value of the wheel cylinder WC during operation of the ABS (anti-lock braking system), as well as in a recitation of the claim language. Par. [0060] of the instant published specification states that the “holding time” indicates the time where the pressure amplifying valve EV is held open/held closed and the pressure reducing valve is held closed/held open during pressure increasing control/pressure reducing control. However, nothing in the indicated paragraphs provide details regarding how specifically the “holding time” is determined or how the pressure values of the pressure sensor PS and/or the wheel cylinder WC are used to determine the “holding time”. Even looking to the rest of the published specification, the “holding time” is merely described as being obtained by multiplying the necessary time Tt by a ratio r (see Par. [0090], [0093], [0096], [0101] of the instant published application), where r is described as being a value between 0 and 1 (0<r≤1) (see Par. [0090] and [0094]) or larger than 1 (see Par. [0103]) that is determined using the necessary time Tt and the preset number of opening and closing operations of regulating value 3 (see Par. [0102]). However, no meaningful information can be found regarding the necessary time Tt for holding the opening and closing state of the regulating valve 3 and the ratio r, nor how they are obtained or determined. Therefore, there is a lack of clarity regarding what is actually being claimed, and the claims are rendered indefinite.
	Claims 2-4 and 6-9 are rejected based on rejected base claim 1 for the same rationale as stated above.
	In the interest of compact prosecution and for the purposes of examination, Examiner is interpreting the term “holding time” to mean “the time for holding the pressure amplifying valve in the opened state and the pressure reducing valve in the closed state for the opening and closing operation of the regulating valve during pressure increasing control and the time for holding the pressure amplifying valve in the closed state and the pressure reducing valve in the opened state for the opening and closing operation of the regulating valve during pressure reducing control, determined based on the difference between the actual pressure value measured by the pressure sensor and the target pressure value”.
Regarding claims 1 and 10, the phrase “opening and closing operation” is unclear and renders the claims indefinite. It is unclear what is required to distinguish “one opening and closing operation” from another “opening and closing operation”; i.e., what signifies the end of one “opening and closing operation” and the beginning of a subsequent “opening and closing operation”. Therefore, there is a lack of clarity regarding what is actually being claimed, and the claims are rendered indefinite.
	Claims 2-4 and 6-9 are rejected based on rejected base claim 1 for the same rationale as stated above.
	In the interest of compact prosecution and for the purposes of examination, Examiner is interpreting “one opening and closing operation” to mean “an operation where, during pressure increasing control, the pressure amplifying valve is opened and then closed and the pressure reducing valve is closed and then opened, with the next operation beginning when the pressure amplifying valve opens after having been closed and the pressure reducing valve closes after having been open, and where, during pressure reducing control, the pressure amplifying valve is closed and then opened and the pressure reducing valve is opened and then closed, with the next operation beginning when the pressure amplifying valve closes after having been open and the pressure reducing valve opens after having been closed”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

NOTE: In the interest of compact prosecution and for the purposes of examination, Examiner is using the interpretations described above in items 13-15 in regards to the claim language.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2012/0215414 A1) in view of Higashimata et al. (US Patent 5,660,449) and further in view of Weiss et al. (US Patent 4,805,105), using the interpretations of the claim language described above.
Regarding claim 1, Watanabe teaches “A hydraulic apparatus to be incorporated into a vehicle (Par. [0030] lines 1-3 teaches a brake control device including a brake device for a vehicle that can increase or reduce brake fluid pressure to the vehicle wheels), the apparatus comprising: a regulating valve provided in a pipe connected to a wheel cylinder of the vehicle (Fig. 1 shows elements NORL, NORR, NOFL, and NOFR pressure increasing valves (regulating valve) in pipes connected to the wheel cylinders), the regulating valve regulating a pressure of a brake fluid in the pipe (Par. [0051] lines 7-9 teaches a brake fluid pressure regulating means of the vehicle wheel is a flow control (regulating) valve that regulates a brake fluid pressure); and a control system configured to repeatedly perform an opening and closing operation of the regulating valve based on a target pressure value of the wheel cylinder and a pressure value of the wheel cylinder (Par. [0058] lines 3-9 teaches a brake fluid pressure control means of the electronic control unit (ECU) repeatedly opening and closing the pressure increasing valve NOFL to gradually increase the pressure from a current wheel cylinder pressure to a target wheel cylinder pressure), wherein, when performing a first opening and closing operation of the regulating valve in the preset period, the control system determines a holding time of an opening and closing state in the first opening and closing operation of the regulating valve based on the pressure value in the first opening and closing operation of the regulating valve and the target pressure valve updated at the beginning of the preset period and, based on the holding time, performs the first opening and closing operating of the regulating valve, and wherein, when performing an n-th (n ≥ 2) opening and closing operation of the regulating valve in the preset period, the control system determines a holding time of an opening and closing state in the n-th opening and closing operation of the regulating valve and, based on the holding time, performs the n-th opening and closing operation of the regulating valve (Par. [0058] lines 3-24 teaches the brake control unit repeatedly opening and closing the pressure increasing valve (regulating valve) NOFL to gradually increase the pressure from the current wheel cylinder pressure Pwc0 (pressure value in first opening and closing operation) to a target wheel cylinder pressure Pwct (target pressure value at the beginning of the update period) by a desired pressure increase amount ΔPn at each cycle Tn, where ΔPn is realized by applying current value Iclose to close the valve for a close time tclose, then applying current value Iopen to open the valve for an open time topen to pass the volume of brake fluid that satisfies the pressure increase amount ΔPn, and Par. [0060] lines 2-8 teaches the current value Iopen and valve open time topen are determined depending on ΔPn and the wheel cylinder pressure Pwc)”, however Watanabe does not explicitly teach “wherein the regulating valve is controlled to perform the opening and closing operation repeatedly in a preset period of the target pressure value, the preset period being a term in which a common target pressure value of the wheel cylinder keeps being used, the common target pressure being updated at a beginning and at an end of the preset period” and determining a holding time of the opening and closing state in the n-th opening and closing operation of the regulating valve “based on the pressure value in the n-th opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period”.
	From the same field of endeavor, Higashimata teaches “wherein the regulating valve is controlled to perform the opening and closing operation repeatedly in a preset period of the target pressure value, the preset period being a term in which a common target pressure value of the wheel cylinder keeps being used, the common target pressure being updated at a beginning and at an end of the preset period (Fig. 5 steps 122 and 124 and Col. 6 lines 47-50 teaches calculating a target pressure (common target pressure) that is used to perform wheel cylinder pressure control at intervals of time ΔT (preset period), Fig. 7 and Fig. 9A-9B, Col. 9 lines 39-45 and Col. 17 lines 36-41 teaches when performing wheel cylinder pressure control for the pressure increasing mode, a duty ratio DEVi of the control signal EVi applied to the first solenoid valve (regulating valve) is set and the open/close cycle is repeated at intervals of time TdEVi (shorter than interval of time ΔT) to increase the wheel cylinder pressure to the (common) target pressure, Fig. 7 and Fig. 10A-10B, Col. 10 line 62 to Col. 11 line 1 and Col. 15 lines 22-27 teaches when performing wheel cylinder pressure control for the pressure decreasing mode, a duty ratio DAVi of the control signal AVi applied to the second solenoid valve (regulating valve) is set and the open/close cycle is repeated at intervals of time TdAVi (shorter than interval of time ΔT) to decrease the wheel cylinder pressure to the (common) target pressure)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Watanabe to incorporate the teachings of Higashimata to have the regulating valve taught by Watanabe repeatedly perform the opening and closing operation in a preset period of the target pressure value where a common target pressure value is used as taught by Higashimata.
	The motivation for doing so would be to enable fast braking force control response without great wheel cylinder pressure pulsations (Higashimata, Col. 1 lines 29-30).
	However, the combination of Watanabe and Higashimata does not explicitly teach determining a holding time of the opening and closing state in the n-th opening and closing operation of the regulating valve “based on the pressure value in the n-th opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period”.
	From the same field of endeavor, Weiss teaches determining a holding time of the opening and closing state of the regulating valve “based on the pressure value in the n-th opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period (Col. 2 lines 10-12 teaches determining a difference Δ between a commanded (target) parameter and an actual parameter; Col. 7 lines 10-13 teaches a valve performing pulse operation with changing pulse widths (holding times) and pulse intervals until the commanded pressure P0 (target pressure) is reached, and Fig. 5 and 6 and Col. 7 lines 36-55 teaches when pulse operation commences, the overall first time interval Tx(0), made up of intervals TE and TBER, is based on previously stored values To and TBER, and subsequent time interval values Tx are calculated using Tx(k)=Tx(k-1)+ΔTE=TE(k-1)+ΔTE+TBER (holding time) where k is the number of the step, the pulse TE is made dependent on a preceding pulse time TE and on ΔTE, and ΔTE depends on ΔPi (difference between previously set (i.e. at the beginning of the preset period) commanded target pressure P0 for the current subrange and actual (i.e. n-th valve operation) pressure (Col. 2 lines 10-12)), and additionally depends on the level of the command target pressure Pcom and on the number n of the pulses which have already occurred in the subrange; Col. 8 lines 40-49 teaches the controller is so arranged that it associates with a predetermined pressure level Pcom a band width Pcom±ΔP, and, subsequently, maintains this value for Pcom so long as the band width has not been left, where the command pressure value must be constant so that a command pressure change will be unambiguously associated with a predetermined Tx pulse (i.e. the first time interval Tx(0) used at the beginning of pulse operation) (i.e., the controller uses a constant value for Pcom when calculating each pulse time Tx(k) (holding time of an opening and closing state) for the current subrange (update period), thus the same target pressure value is used for each subsequent calculation of a holding time of an opening and closing state of the regulating valve as was used at the beginning of the update period)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Watanabe and Higashimata to incorporate the teachings of Weiss to determine the holding time of the regulating valve operation in the method taught by the combination of Watanabe and Higashimata based on the pressure in the current valve operation and the target pressure used at the beginning of the preset period as taught by Weiss.
	The motivation for doing so would be to permit smooth and quiet, non-turbulent, non-oscillating operation of the system (Weiss. Col. 6 lines 53-54).
Regarding claim 2, the combination of Watanabe, Higashimata, and Weiss teaches all the limitations of claim 1 above, and further teaches “wherein, when performing the n-th opening and closing operation of the regulating valve in the preset period, the control system obtains a necessary time for holding the opening and closing state of the regulating valve necessary for all subsequent opening and closing operations in the preset period (Watanabe, Par. [0096] lines 9-21 teaches obtaining the valve open pulse width (necessary holding time) for each settable cycle (all subsequent operations) from the determined number of cycles needed in a target time period based on the desired increase of the pressure to the target wheel cylinder pressure) using the pressure value in the n-th opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period (Weiss, Col. 7 lines 36-55 teaches when performing pulse operation, a time interval value Tx is calculated using Tx(k)=Tx(k-1)+ΔTE=TE(k-1)+ΔTE+TBER (holding time) where k is the number of the step, the pulse TE is made dependent on a preceding pulse time TE and on ΔTE, ΔTE depends on which subrange it happens to be carried out, and can depend on ΔPi (difference between previously set (i.e. at the beginning of the update period) target pressure P0 for the current subrange and actual (i.e. n-th valve operation) pressure (Col. 2 lines 10-12)), where i may indicate the number of sub-control or fine control ranges, and additionally can depend on the level of the command pressure Pcom and on the number n of the pulses which have already occurred in the subrange), and determines the holding time of the opening and closing state in the n-th opening and closing operation of the regulating valve based on the necessary time (Watanabe, Par. [0100] lines 2-6 teaches correcting the current value Iopen applied at the time when the valve is open and setting the valve open pulse width (holding time) in accordance with the obtained valve open pulse width (necessary time)).
Regarding claim 3, the combination of Watanabe, Higashimata, and Weiss teaches all the limitations of claim 1 above, and further teaches “wherein, when performing the first opening and closing operation of the regulating valve in the preset period, the control system obtains a necessary time for holding the opening and closing state of the regulating valve in all of opening and closing operations in the preset period using the pressure value in the first opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period (Watanabe, Par. [0106] lines 25-40 teaches for a base period to increase wheel cylinder pressure Pwc (pressure value in first opening and closing operation) to a target wheel cylinder pressure Pwct (target pressure in beginning of update period), increasing the determined ratio of the valve open pulse width Wp (necessary time) also called the pulse density Dp in accordance with each (all of subsequent) valve open pulse width Wp in the period, where Dp is derived by dividing the whole valve open time topen*n (n:number of output pulses) by a time from the start to end of the pressure increase control), determines the holding time of the opening and closing state in the first opening and closing operation of the regulating valve based on the necessary time (Watanabe, Par. [0106] lines 1-19 teaches the applied current setting means setting the valve open pulse width Wp for the base period, computes the appropriate current value Iopen to act on the (regulating) valve, and then applies the applied current (including the valve open time topen determined from the valve pulse width Wp) to the pressure increasing valve (regulating valve))”.
Regarding claim 4, the combination of Watanabe, Higashimata, and Weiss teaches all the limitations of claim 3 above, and further teaches “wherein the control system determines the holding time using the necessary time and a preset number of opening and closing operations of the regulating valve in the preset period (Watanabe, Par. [0096] lines 9-20 teaches the applied current setting means obtaining the possible basic cycles Tn based on a target time period required to increase pressure to target wheel cylinder pressure Pwct and the number of output pulses of applied current (number of opening and closing operations of the valve in the period), then obtaining the fluid passage volume Vtn per basic cycle Tn and further obtaining the valve open pulse width Wp for each settable basic cycle Tn (holding time) based on the passage volume Vtn per basic cycle Tn and setting the valve open pulse width Wp appropriate for the pressure increase control)”.
Regarding claim 6, the combination of Watanabe, Higashimata, and Weiss teaches all the limitations of claim 1 above, and further teaches “wherein the control system determines the holding time using a difference between the target pressure value and the pressure value in each of the opening and closing operations of the regulating valve (Higashimata, Fig. 5 teaches step 122 calculating a target pressure Pi* used in step 124 (corresponding to the steps in Fig. 7) performing wheel cylinder pressure control which subtracts the current wheel cylinder pressure Pi from the target pressure Pi* to determine the pressure error Perri and based on Perri sets the open/close side duty ratio DEVi,DAVi (open/close holding time) for the first and second solenoid valves (detailed in Fig. 9A-10B) during each valve open-close cycle TdEVi (Fig. 9B),TdAVi (Fig. 10B))”.
Regarding claim 7, the combination of Watanabe, Higashimata, and Weiss teaches all the limitations of claim 6 above, and further teaches “wherein the control system determines the holding time using a difference between the target pressure value and the pressure value in each of the opening and closing operations of the regulating valve (Weiss, Fig. 6; Col. 2 lines 10-12 teaches determining a difference Δ between a commanded (target) parameter and an actual parameter; Col. 7 lines 10-13 and 41-58 teaches a valve performing pulse operation with changing pulse widths (holding times) and pulse intervals until the commanded pressure P0 (target pressure) is reached, and the pulse time interval (holding time) is calculated as Tx(k)=Tx(k-1)+ΔTE= TE(k-1)+ΔTE+TBER” (k is the number of the step, i.e. calculated in each valve operation) where the pulse TE is dependent on preceding pulse time TE and on ΔTE, and ΔTE depends on ΔPi (difference between previously set (i.e. in the m-th (m<n) valve operation) target pressure P0 and actual (i.e. n-th valve operation) pressure)”.
Regarding claim 8, the combination of Watanabe, Higashimata, and Weiss teaches all the limitations of claim 1 above, and further teaches “wherein the regulating valve includes a pressure amplifying valve and a pressure reducing valve provided in the pipe (Watanabe, Fig. 1 shows elements NORL, NORR, NOFL, and NOFR pressure increasing valves and elements NCRL, NCRR, NCFL, and NCFR pressure decreasing valves in pipes connected to the wheel cylinders), and when increasing a pressure of the brake fluid, the control system performs an opening and closing operation of the pressure amplifying valve based on the holding time with the pressure reducing valve closed (Watanabe, Par. [0055] lines 1-9 teaches a pressure increase mode where brake fluid is supplied to the braking force generation means when the pressure increasing valve NOFL is open for a valve open time topen (Par. [0058] lines 15-17) and the pressure reducing valve NCFL is closed)”.
Regarding claim 9, the combination of Watanabe, Higashimata, and Weiss teaches all the limitations of claim 1 above, and further teaches “wherein the control system does not perform a remaining opening and closing operation of the regulating valve in the preset period when a difference between the target pressure value and the pressure value in each of the opening and closing operations of the regulating valve is smaller than a preset value (Higashimata, Col. 13 lines 8-11 and 25-26 teach when the pressure deviation Perri (=Target pressure Pi* - Pressure Pi) is 0 (smaller than a preset value) both the pressure increasing and decreasing periods TLEVi and THAVi are set at 0 and the actuator is instructed to operate in a pressure holding mode (does not perform the open/close valve operation))”.
Regarding claim 10, Watanabe teaches “A method for controlling a hydraulic apparatus (Fig. 9 and 10 show control operations (method) for brake pressure control in a brake control device) including a regulating valve provided in a pipe connected to a wheel cylinder of a vehicle, the regulating valve regulating a pressure of a brake fluid in the pipe (Fig. 1 shows elements NORL, NORR, NOFL, and NOFR pressure increasing valves (regulating valve) in pipes connected to the wheel cylinders, and Par. [0051] lines 7-9 teaches a brake fluid pressure regulating means of the vehicle wheel is a flow control (regulating) valve that regulates a brake fluid pressure), the method comprising: a step of repeatedly performing an opening and closing operation of the regulating valve based on a target pressure value of the wheel cylinder and a pressure value of the wheel cylinder (Par. [0058] lines 3-9 teaches repeatedly opening and closing the pressure increasing valve NOFL to gradually increase the pressure from a current wheel cylinder pressure to a target wheel cylinder pressure), wherein, in the step, when a first opening and closing operation of the regulating valve in the preset period is performed, a holding time of an opening and closing state in the first opening and closing operating of the regulating valve is determined based on the pressure value in the first opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period, and the first opening and closing operation of the regulating valve is performed based on the holding time, wherein, in the step, when an n-th (n ≥ 2) opening and closing operation of the regulating valve in the preset period is performed, a holding time of an opening and closing state in the n-th opening and closing operation of the regulating valve is determined, and the n-th opening and closing operation of the regulating valve is performed based on the holding time (Par. [0058] lines 3-24 teaches the brake control unit repeatedly opening and closing the pressure increasing valve (regulating valve) NOFL to gradually increase the pressure from the current wheel cylinder pressure Pwc0 (pressure value in first opening and closing operation) to a target wheel cylinder pressure Pwct (target pressure value at the beginning of the update period) by a desired pressure increase amount ΔPn at each cycle Tn, where ΔPn is realized by applying current value Iclose to close the valve for a close time tclose, then applying current value Iopen to open the valve for an open time topen to pass the volume of brake fluid that satisfies the pressure increase amount ΔPn, and Par. [0060] lines 2-8 teaches the current value Iopen and valve open time topen are determined depending on ΔPn and the wheel cylinder pressure Pwc)”, however, Watanabe does not explicitly teach “wherein the regulating valve is controlled to perform the opening and closing operation repeatedly in a preset period, the preset period being a term in which common target pressure value of the wheel cylinder keeps being used, the common target pressure being updated at a beginning and at an end of the preset period” and determining a holding time of the opening and closing state of the regulating valve “based on the pressure value in the n-th opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period”.
	From the same field of endeavor, Higashimata teaches “wherein the regulating valve is controlled to perform the opening and closing operation repeatedly in a preset period, the preset period being a term in which common target pressure value of the wheel cylinder keeps being used, the common target pressure being updated at a beginning and at an end of the preset period (Fig. 5 steps 122 and 124 and Col. 6 lines 47-50 teaches calculating a target pressure that is used to perform wheel cylinder pressure control at intervals of time ΔT (update period), Fig. 7 and Fig. 9A-9B, Col. 9 lines 39-45 and Col. 17 lines 36-41 teaches when performing wheel cylinder pressure control for the pressure increasing mode, a duty ratio DEVi of the control signal EVi applied to the first solenoid valve (regulating valve) is set and the open/close cycle is repeated at intervals of time TdEVi (shorter than interval of time ΔT) to increase the wheel cylinder pressure to the target pressure, Fig. 7 and Fig. 10A-10B, Col. 10 line 62 to Col. 11 line 1 and Col. 15 lines 22-27 teaches when performing wheel cylinder pressure control for the pressure decreasing mode, a duty ratio DAVi of the control signal AVi applied to the second solenoid valve (regulating valve) is set and the open/close cycle is repeated at intervals of time TdAVi (shorter than interval of time ΔT) to decrease the wheel cylinder pressure to the target pressure)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Watanabe to incorporate the teachings of Higashimata to have the regulating valve taught by Watanabe repeatedly perform the opening and closing operation in an update period of the target pressure value where a common target pressure value is used as taught by Higashimata.
	The motivation for doing so would be to enable fast braking force control response without great wheel cylinder pressure pulsations (Higashimata, Col. 1 lines 29-30).
	However, the combination of Watanabe and Higashimata does not explicitly teach determining a holding time of the opening and closing state in the n-th opening and closing operation of the regulating valve “based on the pressure value in the n-th opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period”.
	From the same field of endeavor, Weiss teaches determining a holding time of the opening and closing state of the regulating valve “based on the pressure value in the n-th opening and closing operation of the regulating valve and the target pressure value updated at the beginning of the preset period (Col. 2 lines 10-12 teaches determining a difference Δ between a commanded (target) parameter and an actual parameter; Col. 7 lines 10-13 teaches a valve performing pulse operation with changing pulse widths (holding times) and pulse intervals until the commanded pressure P0 (target pressure) is reached, and Fig. 5 and 6 and Col. 7 lines 36-55 teaches when pulse operation commences, the overall first time interval Tx(0), made up of intervals TE and TBER, is based on previously stored values To and TBER, and subsequent time interval values Tx are calculated using Tx(k)=Tx(k-1)+ΔTE=TE(k-1)+ΔTE+TBER (holding time) where k is the number of the step, the pulse TE is made dependent on a preceding pulse time TE and on ΔTE, and ΔTE depends on ΔPi (difference between previously set (i.e. at the beginning of the update period) commanded target pressure P0 for the current subrange and actual (i.e. n-th valve operation) pressure (Col. 2 lines 10-12)), and additionally depends on the level of the command target pressure Pcom and on the number n of the pulses which have already occurred in the subrange; Col. 8 lines 40-49 teaches the controller is so arranged that it associates with a predetermined pressure level Pcom a band width Pcom±ΔP, and, subsequently, maintains this value for Pcom so long as the band width has not been left, where the command pressure value must be constant so that a command pressure change will be unambiguously associated with a predetermined Tx pulse (i.e. the first time interval Tx(0) used at the beginning of pulse operation) (i.e., the controller uses a constant value for Pcom when calculating each pulse time Tx(k) (holding time of an opening and closing state) for the current subrange (update period), thus the same target pressure value is used for each subsequent calculation of a holding time of an opening and closing state of the regulating valve as was used at the beginning of the update period)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Watanabe and Higashimata to incorporate the teachings of Weiss to determine the holding time of the regulating valve operation in the method taught by the combination of Watanabe and Higashimata based on the pressure in the current valve operation and the target pressure used in a previous valve operation as taught by Weiss.
	The motivation for doing so would be to permit smooth and quiet, non-turbulent, non-oscillating operation of the system (Weiss. Col. 6 lines 53-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665